Citation Nr: 0829223	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to June 26, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from September 1964 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the VA 
regional office (RO) in Jackson, Mississippi, that denied, in 
pertinent part, the veteran's claims for a rating higher than 
40 percent for a low back disability; a rating higher than 10 
percent for dysthymic disorder; and a total disability rating 
based on individual unemployability (TDIU).  A January 2003 
rating decision increased the evaluation for dysthymic 
disorder to 30 percent, effective from September 2001.  In 
June 2004 the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The Board remanded this case in February 2005 for further 
development of the record.  A May 2007 rating decision 
further increased the rating for dysthymic disorder to 50 
percent and granted a TDIU, both effective from the date of 
the June 28, 2006, examination.  In a January 2008 decision, 
the Board granted an increased rating to 50 percent for 
dysthymic disorder prior to June 28, 2006, denied a rating 
greater than 50 percent, and denied a rating greater than 40 
percent for postoperative residuals of a herniated nucleus 
pulposus at L4-5 on the right.  The Board also remanded the 
TDIU issue for issuance of an SSOC.  A February 2008 rating 
decision, effectuating the Board's grant of a 50 percent 
rating for dysthymic disorder, assigned an effective date of 
September 21, 2001.  

Thus, the only issue remaining for appellate consideration is 
that concerning a TDIU prior to June 28, 2006.  


FINDING OF FACT

Prior to June 28, 2006, but beginning September 21, 2001, the 
veteran was precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
are met for a TDIU from September 21, 2001, to June 28, 2006.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

A total disability rating based on individual unemployability 
is in the nature of an increased rating.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.16.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The record shows that, prior to September 21, 2001, a 40 
percent rating was in effect for postoperative residuals of a 
herniated nucleus pulposus at L4-5 on the right; a 10 percent 
rating was in effect for residuals of an amputation of the 
left index finger through the middle phalanx; and a 10 
percent rating was in effect for dysthymic disorder; a 0 
percent rating has also been in effect since 1969 for 
postoperative residuals of a pilonidal cystectomy; with a 
combined 50 percent rating.  The Board's January 2008 
decision increased the rating for dysthymic disorder to 50 
percent, effective September 21, 2001; that rating increased 
the combined rating for the veteran's service-connected 
disabilities to 70 percent from September 21, 2001.  (A VA 
examiner in November 2006 indicated that the veteran's 
current psychiatric diagnosis was bipolar disorder, which is 
the same disability that was previously diagnosed as 
dysthymic disorder.)  Accordingly, the percentage criteria of 
§ 4.16(a) have been met since September 21, 2001.  

The Board also observes that the veteran's claim for a total 
disability rating based on individual unemployability was 
received December 28, 2001.  

Further, as discussed above, a total disability rating based 
on individual unemployability was granted, effective June 28, 
2006.  Thus, the question in this case is whether it is 
factually ascertainable that the veteran was unemployable due 
to service-connected disability prior to June 28, 2006.  

The record shows that the veteran has a college education.  
He stated on his claim form that he had worked for several 
years as a store manager and as a salesman prior to becoming 
disabled, and that he had no other education or training.  
The veteran indicated that he last worked full time in the 
fall of 1996 and that his back disability and diabetes 
prevented him from securing or following any substantially 
gainful occupation, noting that he had been hospitalized 
eight times in 2001.  As discussed above, diabetes is not 
among the disabilities for which service connection has been 
established.  

VA outpatient records dated from September 2001 show frequent 
clinic visits, primarily for evaluation and treatment of non-
service-connected disabilities, including for leg and foot 
pain due, at least in part, to neuropathic pain resulting 
from the veteran's diabetes mellitus; but he was also treated 
for recurrent low back pain and problems with depression.  He 
also received treatment for his non-service-connected 
diabetes mellitus, coronary artery disease (status 
post-coronary artery bypass) and peripheral vascular disease, 
and pulmonary disease.  

The Board observes that a VA outpatient mental health 
treatment plan in January 2002 assigned a Global Assessment 
of Functioning (GAF) score of 45, indicative of serious 
psychiatric impairment in social or occupational functioning 
(e.g., no friends or unable to keep a job), but that the 
other GAF scores during the appeal period were at least 50.  
In fact, the June 28, 2006, VA psychiatric compensation 
examiner assigned a GAF score of 60.  That VA examiner also 
stated that the veteran had had "moderate impairment in 
occupational function as well as social function over the 
years, but particularly since 1990, but these impairments 
have not been continuous except in the last two years."  
However, the examiner concluded that, "I do not consider him 
fit for employment based on the bipolar disorder because of 
his mood instability, poor energy, lack of interest and 
motivation and mental concentration as well as social 
isolation, which all pose problems for gainful employment."  

Another VA compensation examiner in July 2006 evaluated the 
veteran's lumbar spine disability.  That examiner discussed 
in detail the veteran's symptoms and the current clinical 
findings due to the disability, which were virtually 
identical to those reported by other examiners throughout the 
appeal period.  He noted that the veteran used a motorized 
scooter, apparently at least in part due to his 
service-connected back disability, and was able to ambulate 
only short distances by holding onto things.  The examiner 
stated that there was virtually no movement of the veteran's 
lumbar spine and that, although he attempted to do the 
exercise for repetitive motion, the weakness in his legs did 
not allow him to do so.  Range of motion was recorded as 0 to 
55 degrees of forward flexion and 0 to 15 degrees of 
extension, both noted to be hip motion rather than spine 
motion, and actual movement of the lumbar spine as 0 degrees 
of extension and right and left lateral rotation and flexion 
to 8 degrees in each direction.  The examiner concluded that 
the veteran was unemployable due to his lumbar spine 
disability.  

Again, the Board notes that very similar symptoms and 
clinical findings for the veteran's service-connected lumbar 
spine and psychiatric disabilities have generally been 
reported throughout the appeal period and that two examiners 
in June and July 2006 both felt that he was unemployable due 
to those disabilities.  Therefore, the Board finds that the 
veteran's service-connected disabilities have rendered him 
unable to obtain and retain substantially gainful employment 
throughout the appeal, in particular, prior to June 28, 2006.  
Affording the veteran the benefit of the doubt, therefore, 
the Board concludes that the criteria are met for a TDIU 
prior to June 28, 2006.  38 U.S.C.A. § 5107(b).  

The Board observes, however, that the veteran's claim for a 
TDIU was received on December 28, 2001.  VA's regulations 
permit assignment of a TDIU up to one year prior to the date 
of receipt of the claim if it is factually ascertainable that 
the criteria for a TDIU were met during that one-year period.  
See 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  The record shows that, prior 
to September 21, 2001, the percentage criteria of 38 C.F.R. 
§ 4.16(a) were not met; the combined rating for the veteran's 
service-connected disabilities was 50 percent.  Nevertheless, 
the regulations also provide that a total disability rating 
may be assigned where the percentage criteria of § 4.16(a) 
are not met, but where the evidence demonstrates an 
exceptional or unusual disability picture concerning the 
veteran's service-connected disabilities considering such 
factors as the veteran's employment history, educational 
history, and vocational attainment.  38 C.F.R. § 4.16(b).  

However, the Board finds that the evidence does not 
demonstrate that, prior to September 21, 2001, it was 
factually ascertainable that the veteran's service-connected 
disabilities presented an exceptional or unusual disability 
picture, i.e., that, considering his employment history, 
educational history, vocational attainment, and all other 
factors having a bearing on the issue, his service-connected 
disabilities rendered him unable to obtain and retain 
substantially gainful employment.  In the absence of such 
evidence, the Board finds that the requirements have not been 
met for referral of the case for evaluation for assignment of 
a TDIU prior to September 21, 2001, on an extraschedular 
basis.  38 C.F.R. § 4.16(b).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a two 
hearings, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  In light of the favorable action taken herein, 
the Board finds that a detailed discussion of VA's compliance 
with the notice requirements is not necessary.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  In this 
case, the Board finds that the duty to assist has been 
fulfilled.  During the course of this appeal, the veteran has 
been afforded multiple VA compensation examinations, and VA 
treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

A TDIU from September 21, 2001 is granted, subject to the law 
and regulations governing the award of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


